Citation Nr: 0417322	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease with a herniated disc at L5 with 
radiculitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
degenerative disc disease with herniated disc at L5 with 
radiculitis and assigned a 20 percent evaluation from October 
13, 2000.  The veteran, who had active service from June 1964 
to March 1967 with the United States Army, and subsequent 
service with the Army National Guard reported by the veteran 
to be from June 1977 to November 1994, appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

The Board notes that during the pendency of this appeal, VA 
twice amended the rating schedule for evaluating disabilities 
of the spine, contained in 38 C.F.R. § 4.71a, which are 
relevant to the issue on appeal.  The most recent rating 
schedule revisions became effective September 26, 2003.  68 
Fed. Reg. 51,434-51,458 (Aug. 27, 2003).  See also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  The new criteria for 
evaluating service-connected spine disabilities are codified 
at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  61 Fed. Reg. 51,457.  The Board notes that the 
RO did consider the new rating criteria governing the 
evaluation of intervertebral disc syndrome pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), and provided 
the veteran with appropriate citation to the old and revised 
criteria under this diagnostic code.  However, subsequent to 
the September 2003 notice of certification to the Board, the 
portion of the Musculoskeletal System that addresses 
disabilities of the spine in VA's Schedule for Rating 
Disabilities was again revised, and as such, the veteran's 
disability has not been evaluated under the most recently 
revised rating criteria.   In light of these changes, which 
became effective during the pendency of the claim, the RO 
should be given the opportunity to consider rating the 
veteran's service-connected degenerative disc disease under 
the revised regulatory criteria for rating disabilities of 
the spine.  Therefore, the Board finds it necessary to remand 
the veteran's claim so that the RO may address in the first 
instance the applicability of these revisions to the claim.

In addition, the Board notes that the veteran was afforded a 
VA examination in February 2001 and May 2003.  However, the 
Board finds that a more recent VA examination is warranted to 
address the new rating criteria.

Further, the Board observes that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the veteran stated in his July 2003 VA Form 9 
that he was prescribed bed rest in October 2002 at the Miami 
VA Medical Center and that he required treatment at that 
time.  However, these treatment records have not been 
obtained and associated with the claims file.  In fact, the 
claims file does not contain any treatment records dated 
after October 2001.  Such records may prove to be relevant 
and probative.  Therefore, the RO should attempt to obtain 
and associate with the claims file any and all treatment 
records pertaining to the veteran's back disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his degenerative disc disease 
from October 2001 to the present.  
After acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for treatment records 
from the Miami VA Medical Center 
dated from October 2001 through the 
present.

2.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his degenerative disc 
disease.  Any tests or procedures deemed 
necessary (including x-rays) should be 
conducted.  The examiner should provide 
the range of motion of the spine in 
degrees.  Symptoms such as pain, 
stiffness, or aching in the area of the 
spine affected should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should comment on the impact of 
the service-connected spine disability on 
the veteran's ability to retain and 
maintain gainful employment.  The 
examiner should report all signs and 
symptoms necessary for rating the low 
back disorder under the General Rating 
Formula for Diseases and Injuries of the 
Spine as well as the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After completion of the above, the RO 
should review the veteran's claim under 
the revised schedular criteria for 
evaluating the spine that were effective 
September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).   

4.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all 
obligations under the Veterans Claims 
Assistance Act of 2000 have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any applicable legal precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




